Case 1:18-cv-09031-DLC Document 125-4 Filed 08/28/20 Page 1 of 39




                Exhibit 4
       Case
       Case1:18-cv-09031-DLC
            1:18-cv-09031-DLC Document
                              Document125-4 Filed04/24/20
                                       98-1 Filed 08/28/20 Page
                                                           Page12of
                                                                  of38
                                                                     39

EXECUTION COPY


                       SETTLEMENT AGREEMENT AND RELEASE


I.     PREAMBLE

        This Settlement Agreement and Release (the “Agreement”) is entered into by and among
the individuals defined below as “Plaintiffs” and the entities defined below as “Navient”
(collectively, the “Parties”).

        This Agreement is intended by the Parties to fully, finally, and forever resolve, discharge,
and settle the Released Class Representative Claims and the Released Class Claims (as those terms
are defined below), upon and subject to the terms and conditions of this Agreement, and subject
to Preliminary and Final Approval of the Court.

II.    DEFINITIONS

       For purposes of this Agreement, including the Preamble above, the following terms shall
have the following meanings:

       1.      “Administrative Expenses” means all of the expenses incurred by the Settlement
               Administrator in the administration of this Settlement including, without limitation,
               all expenses or costs associated with the Notice Plan and providing Notice to the
               Settlement Class. Administrative Expenses also include all reasonable third-party
               fees and expenses incurred by the Settlement Administrator in administering the
               terms of this Agreement.

       2.      “AFT” means the American Federation of Teachers AFL-CIO.

       3.      “Aggregate Action” means any litigation proceeding in which five or more separate
               individuals propose to prosecute their Claims in the context of the same legal
               proceeding. Aggregate Action shall not include litigation proceedings in which an
               external authority or court requires particular actions to be prosecuted together
               including, but not limited to: (i) multi-district litigation as determined by the
               Judicial Panel on Multidistrict Litigation; (ii) actions that the court determines
               should be coordinated or consolidated for efficiency; (iii) actions that individuals
               mark as potentially related and are deemed related by the court; or (iv) actions that
               are required to be brought together based on the Federal Rules of Civil Procedure
               or the local rules of the local, state, or federal court.

       4.      “Agreement” means this Settlement Agreement and Release, including all exhibits
               attached hereto.

       5.      “Business Practice Enhancements” has the meaning set forth in Section V.B below.

       6.      “Claim” or “Claims” means any and all manner of claims, counterclaims, demands
               (including, without limitation, demands for arbitration), actions, suits, judgments,
               causes of action, allegations of wrongdoing, and liabilities of any kind, whether
               direct, indirect, or otherwise in nature, known or unknown, suspected or


                                                 1
    Case
    Case1:18-cv-09031-DLC
         1:18-cv-09031-DLC Document
                           Document125-4 Filed04/24/20
                                    98-1 Filed 08/28/20 Page
                                                        Page23of
                                                               of38
                                                                  39

EXECUTION COPY


          unsuspected, accrued or unaccrued, asserted or unasserted, whether in law, in
          equity, or otherwise.

    7.    “Class Counsel” means the law firms listed on the signature page of this Agreement
          representing the Class Representatives and the Settlement Class.

    8.    “Class Representatives” means Kathryn Hyland, Melissa Garcia, Elizabeth Taylor,
          Michelle Means, Elizabeth Kaplan, Jennifer Guth, Rebecca Spitler-Lawson, Jessica
          Saint-Paul, Anthony Church, and Megan Nocerino.

    9.    “Complaint” means the Class Action Complaint filed on October 3, 2018 and the
          Amended Class Action Complaint filed on January 16, 2019 in the Litigation.

    10.   “Court” means the United States District Court for the Southern District of New
          York where this Litigation is pending.

    11.   “Covered Conduct” means any act, omission, fact, or matter occurring or existing
          on or prior to the Final Approval Order and Final Judgment and that arises out of
          the identical factual predicate of the Complaint.

    12.   “Cy Pres Recipient” means the entity that provides education and student loan
          counseling to public service borrowers and will be mutually agreed upon by the
          Parties and approved by the Court to receive a cy pres distribution from the
          Settlement Fund under this Agreement.

    13.   “Day” or “Days” refers to calendar days.

    14.   “Direct Loans” means loans made pursuant to the Direct Loan program introduced
          in 1994 in which the federal government issues loans directly to the borrower.

    15.   “Effective Date” means the first date after either (i) the time to appeal the Final
          Approval Order and Final Judgment has expired with no appeal having been filed
          or (ii) the Final Approval Order and Final Judgment is affirmed on appeal by a
          reviewing court and is no longer reviewable by any court.

    16.   “Execution” means the signing of this Agreement by all signatories hereto.

    17.   “FedLoan Servicing” is a division of Pennsylvania Higher Education Assistance
          Agency that handles student loan servicing operations for federally owned loans
          and is the designated servicer for PSLF.

    18.   “Federal Student Aid” is a performance-based organization within the United States
          Department of Education.

    19.   “Fee Award” means the attorneys’ fees, reimbursement of expenses, and other costs
          awarded by the Court to Class Counsel as allowed by this Agreement.



                                           2
    Case
    Case1:18-cv-09031-DLC
         1:18-cv-09031-DLC Document
                           Document125-4 Filed04/24/20
                                    98-1 Filed 08/28/20 Page
                                                        Page34of
                                                               of38
                                                                  39

EXECUTION COPY


    20.   “FFEL Loans” means Federal Family Education Loans that were issued by private
          companies and reinsured by the federal government.

    21.   “Final Approval Hearing” means the hearing before the Court where (i) the Parties
          request that the Court approve this Agreement as fair, reasonable, and adequate;
          (ii) the Parties request that the Court enter its Final Approval Order and Final
          Judgment in accordance with this Agreement; and (iii) Class Counsel request
          approval of their petition for the Fee Award, as well as any requested Incentive
          Awards to the Class Representatives.

    22.   “Final Approval Order” means the order entered by the Court, in a form that is
          mutually agreeable to the Parties, approving this Agreement as fair, reasonable,
          adequate, and in the best interest of the Settlement Class as a whole, and making
          such other findings and determinations as the Court deems necessary and
          appropriate to effectuate the terms of this Agreement, without modifying any terms
          of this Agreement that either Party deems material.

    23.   “Final Judgment” means the final judgment entered following issuance of the Final
          Approval Order.

    24.   “Incentive Award” means any amount awarded by the Court to the Class
          Representatives as compensation for serving as Class Representatives.

    25.   “Litigation” means the civil action captioned Kathryn Hyland, et al. v. Navient
          Corp., et al., Case No. 18-cv-9031, pending in the United States District Court for
          the Southern District of New York.

    26.   “Navient” means Defendants Navient Solutions, LLC and Navient Corporation.

    27.   “Notice Date” means forty-five (45) days after the Preliminary Approval Order,
          when notice is to be disseminated to potential Settlement Class Members.

    28.   “Notice Plan” means the plan for providing notice of this settlement to Settlement
          Class Members under Rules 23(c)(2)(A) and 23(e)(1) of the Federal Rules of Civil
          Procedure, as set forth in Section VI.

    29.   “NSLDS” means National Student Loan Data System, which is the United States
          Department of Education’s central database for federal student aid.

    30.   “Parties” means, collectively, the Plaintiffs and Navient, and “Party” means any
          one of them.

    31.   “Person” or “Persons” means an individual or legal entity, including, without
          limitation, natural persons, firms, corporations, limited liability companies, joint
          ventures, joint stock companies, unincorporated organizations, agencies, bodies,
          associations, partnerships, limited liability partnerships, trusts, and their
          predecessors, successors, administrators, executors, heirs, and/or assigns.


                                           3
    Case
    Case1:18-cv-09031-DLC
         1:18-cv-09031-DLC Document
                           Document125-4 Filed04/24/20
                                    98-1 Filed 08/28/20 Page
                                                        Page45of
                                                               of38
                                                                  39

EXECUTION COPY


    32.   “Plaintiffs” means the Class Representatives acting on behalf of themselves and all
          Settlement Class Members.

    33.   “Preliminary Approval” and “Preliminary Approval Order” means the order issued
          by the Court provisionally (i) granting preliminary approval of this Agreement;
          (ii) certifying the Class for settlement purposes; (iii) appointing Class
          Representatives and Class Counsel; (iv) approving the form and manner of the
          Notice Plan and appointing a Settlement Administrator; (v) approving the proposed
          Cy Pres Recipient; (vi) establishing deadlines for the filing of objections to the
          proposed settlement contemplated by this Agreement; and (vii) scheduling the Final
          Approval Hearing.

    34.   “PSLF” means the Public Service Loan Forgiveness Program created by Congress
          in 2007 as part of the College Cost Reduction and Access Act, Pub. L. No. 110-84,
          § 401, 121 Stat. 784, 800 (2007) (codified at 20 U.S.C. § 1087e(m)).

    35.   “Public Statement” means any press release, announcement, or statement made to
          the press, or to any public outlet, or to a representative or agent of the press or a
          public outlet with respect to this Agreement.

    36.   “Release” or “Releases” means the release of Claims described in Section IX.

    37.   “Released Class Representative Claims” means any and all Claims for monetary
          relief or non-monetary relief that the Releasing Class Representative Parties or any
          one of them ever had, now has, or hereafter can, shall, or may have, claim, or assert
          in any capacity against the Released Defendant Parties with respect to the Covered
          Conduct.

    38.   “Released Class Claims” means any and all Claims that the Releasing Class
          Member Parties or any one of them ever had, now has, or hereafter can, shall, or
          may have, claim, or assert against the Released Defendant Parties with respect to
          the Covered Conduct (a) for non-monetary relief or (b) for monetary relief, if and
          to the extent such Claims are brought (i) as a representative or member of any class
          of claimants in a class action, whether under Rule 23 of the Federal Rules of Civil
          Procedure or under state laws analogous to Rule 23 of the Federal Rules of Civil
          Procedure or (ii) through any other form of Aggregate Action.

    39.   “Released Defendant Parties” means (i) Navient and (ii) Navient’s past and present
          parents, subsidiaries, divisions, affiliates, officers, directors, insurers, employees,
          agents, attorneys, and any of their legal representatives (and the predecessors, heirs,
          executors, administrators, successors, purchasers, and assigns of each of the
          foregoing).

    40.   “Releasing Class Representative Parties” means each Class Representative and any
          executors, administrators, representatives, agents, attorneys, partners, successors,
          predecessors-in-interest, and assigns of the Class Representatives, including AFT.



                                            4
       Case
       Case1:18-cv-09031-DLC
            1:18-cv-09031-DLC Document
                              Document125-4 Filed04/24/20
                                       98-1 Filed 08/28/20 Page
                                                           Page56of
                                                                  of38
                                                                     39

EXECUTION COPY


       41.     “Releasing Class Member Parties” means each Settlement Class Member and any
               executors, administrators, representatives, agents, attorneys, partners, successors,
               predecessors-in-interest, and assigns of any of the Settlement Class Members.

       42.     “Settlement Administrator” means a third-party class action settlement
               administrator to be selected by Navient, subject to Class Counsel’s approval (which
               shall not be unreasonably withheld), to implement aspects of this Agreement.

       43.     “Settlement Class” means all individuals who from October 1, 2007 to the Effective
               Date (i) have or had FFEL or Direct Loans serviced by Navient; (ii) are or were
               employed full-time by a qualifying public service employer or employers for
               purposes of PSLF; and (iii) spoke to a Navient customer service representative
               about subjects relating to eligibility for PSLF.

       44.     “Settlement Class Members” means any person who qualifies under the definition
               of the Settlement Class, excluding: (i) Navient, its parents, subsidiaries, successors,
               affiliates, officers, and directors; (ii) the judge(s) to whom the Litigation is assigned
               and any member of the judges’ immediate families; and (iii) Persons who may
               already have settled with and released Navient from individual Claims substantially
               similar to those alleged in the Litigation.

       45.     “Settlement Fund” means the $2,400,000 total sum, excluding costs payable to the
               Settlement Administrator and costs associated with the Notice Plan, that Navient
               will pay in connection with this Agreement, deposited into a common fund for
               payment of (i) a distribution to the Cy Pres Recipient; (ii) the Incentive Awards;
               and (iii) the Fee Award.

III.   RECITALS

        WHEREAS, on October 3, 2018, nine Class Representatives brought a putative nationwide
class action in the United States District Court for Southern District of New York, alleging (among
other things) that Navient misrepresented borrowers’ eligibility for PSLF (Dkt. 1); and

        WHEREAS, on January 16, 2019, eleven Class Representatives filed an Amended Class
Action Complaint in the United States District Court for the Southern District of New York,
alleging (among other things) that Navient misrepresented borrowers’ eligibility for PSLF (Dkt.
32); and

       WHEREAS, on October 16, 2019, the Court approved the voluntary dismissal of Class
Representative Eldon R. Gaede from the Litigation (Dkt. 78); and

        WHEREAS, Navient denies each and every one of the Class Representatives’ allegations
of wrongful conduct and damages, and Navient has asserted numerous defenses to the Class
Representatives’ claims and disclaims any wrongdoing or liability whatsoever, and Navient further
denies that this matter satisfies the requirements to be tried as a class action under Rule 23 of the
Federal Rules of Civil Procedure; and



                                                  5
       Case
       Case1:18-cv-09031-DLC
            1:18-cv-09031-DLC Document
                              Document125-4 Filed04/24/20
                                       98-1 Filed 08/28/20 Page
                                                           Page67of
                                                                  of38
                                                                     39

EXECUTION COPY


       WHEREAS, this Agreement has been reached after the Parties exchanged discovery and a
substantial number of documents and information relevant to the Class Representatives’ claims,
and is a product of sustained, arm’s length settlement negotiations over the course of several
months and with the assistance of an experienced Magistrate Judge acting as a mediator; and

         WHEREAS, in light of the substantial likelihood that Settlement Class Members will
remain customers of Navient in the future, the most effective way to afford them full and final
relief in a negotiated resolution of their Claims is for Navient to implement a program of business
practice enhancements; and

        WHEREAS, during the course of discussing the nature and scope of such business practice
enhancements, it became apparent that because Navient operates on a nationwide basis, the
benefits of those enhancements would need to be provided broadly to borrowers located across the
country; and

        WHEREAS, the Class Representatives and Navient recognize that the outcome of this
matter is uncertain, and that a final resolution through the litigation process would require several
more years of protracted adversarial litigation and appeals; substantial risk and expense; the
distraction and diversion of Navient’s personnel and resources and the expense of any possible
future litigation raising similar or duplicative Claims; and

       WHEREAS, the Class Representatives, Navient, and their counsel have agreed to resolve
this matter as a settlement class action according to the terms of this Agreement; and

        WHEREAS, the Parties believe that this Agreement is fair, reasonable, and adequate in its
resolution of the Claims being released by the Settlement Class because it: (i) provides for
certification of a Settlement Class, even though the Court has not yet determined whether this
Litigation could properly be brought as a class action, and Navient maintains that certification of
any class for litigation purposes would not be proper under Rule 23 of the Federal Rules of Civil
Procedures; (ii) provides substantial benefits to the Settlement Class; (iii) preserves the right of the
Settlement Class Members to bring individual lawsuits for Claims for monetary relief on their own
behalf based on any damages they claim to have sustained; and (iv) waives further use of the class
action procedural device and the ability to bring further Aggregate Actions for pursuit of Claims
arising from the Covered Conduct; and

         NOW, THEREFORE, without (i) any admission or concession on the part of the Class
Representatives of the lack of merit of the Litigation whatsoever or (ii) any admission or
concession of liability or wrongdoing or the lack of merit of any defense whatsoever by Navient,
it is agreed that, in consideration for the undertakings, promises, and payments set forth in this
Agreement and upon the entry by the Court of a Final Approval Order and Final Judgment
approving and directing the implementation of the terms and conditions of this Agreement, the
Litigation will be settled, compromised, and dismissed on the merits and with prejudice as to
Navient upon the terms and conditions set forth below.

IV.    APPLICATION FOR PRELIMINARY APPROVAL

       1.      For purposes of settlement only, and upon the express terms and conditions set forth
               in this Agreement, the Parties agree to seek certification of a mandatory, nationwide
                                                   6
    Case
    Case1:18-cv-09031-DLC
         1:18-cv-09031-DLC Document
                           Document125-4 Filed04/24/20
                                    98-1 Filed 08/28/20 Page
                                                        Page78of
                                                               of38
                                                                  39

EXECUTION COPY


         Settlement Class pursuant to Rule 23(b)(2) of the Federal Rules of Civil Procedure.
         Navient agrees not to contest certification of the conditional Settlement Class.

    2.   Because the Settlement Class is being certified as a mandatory class under Rule
         23(b)(2) of the Federal Rules of Civil Procedure, Settlement Class Members shall
         not be permitted to opt out of the Settlement Class.

    3.   Navient contends that this Litigation could not be certified as a class action under
         Rule 23 of the Federal Rules of Civil Procedure for litigation purposes. Nothing in
         this Agreement shall be construed as an admission by Navient that this Litigation
         or any similar case is amenable to class certification for litigation purposes.

    4.   Unless the Court orders otherwise, by April 24, 2020, Plaintiffs shall file with the
         Court a Motion for Preliminary Approval of the Proposed Settlement, Conditional
         Certification of the Rule 23(b)(2) Settlement Class, Appointment of Class Counsel,
         and Approval and Direction of the Rule 23(b)(2) Notice Plan, that seeks entry of an
         order substantially similar to the proposed order attached hereto as Exhibit A, that
         would, for settlement purposes only:

                 4.1    Preliminarily approve this Agreement;

                 4.2    Conditionally certify the Settlement Class under Rule 23(b)(2) of
                        the Federal Rules of Civil Procedure composed of the Settlement
                        Class Members;

                 4.3    Appoint Class Counsel;

                 4.4    Approve the retention of the Settlement Administrator;

                 4.5    Approve the Rule 23(b)(2) Notice Plan, including the form(s) of
                        notice substantially similar to attached Exhibits B and C;

                 4.6    Preliminarily approve the proposed Cy Pres Recipient;

                 4.7    Establish deadlines for the filing of objections to the proposed
                        settlement contemplated by this Agreement;

                 4.8    Schedule the Final Approval Hearing; and

                 4.9    Stay all other proceedings in this Litigation pending the Court’s
                        adjudication of the Motion for Final Approval.

    5.   Class Counsel shall provide Navient’s counsel with an opportunity to review and
         comment on the draft Motion for Preliminary Approval of the Proposed Settlement,
         including all supporting materials such as the memorandum and exhibits before it
         is submitted to the Court. The draft Motion for Preliminary Approval and
         supporting materials shall be provided to Navient’s counsel eight (8) days before
         the Motion for Preliminary Approval is submitted to the Court. Class Counsel

                                          7
      Case
      Case1:18-cv-09031-DLC
           1:18-cv-09031-DLC Document
                             Document125-4 Filed04/24/20
                                      98-1 Filed 08/28/20 Page
                                                          Page89of
                                                                 of38
                                                                    39

EXECUTION COPY


              reserves the right to further revise the draft Motion for Preliminary Approval of the
              Proposed Settlement after providing a draft to Navient’s counsel. Navient’s
              counsel shall provide any comments to Class Counsel no later than three (3)
              business days before the Motion for Preliminary Approval of the Proposed
              Settlement is submitted to the Court. Class Counsel will consider comments
              provided by Navient’s counsel but retains ultimate authority over the final text of
              the Motion for Preliminary Approval of the Proposed Settlement.

V.     RELIEF

       A.     Settlement Fund

       1.     Navient will deposit in an interest-bearing bank account designated and controlled
              by the Settlement Administrator the total sum of $2,400,000. That Settlement Fund
              will represent the total monetary obligations of Navient under this Agreement,
              excluding the expenses of the Settlement Administrator, costs associated with the
              Notice Plan, and any other administrative fees and expenses in connection with this
              Agreement. The Settlement Administrator will draw from the Settlement Fund to
              cover the distribution to the Cy Pres Recipient, the Fee Award, and the Incentive
              Awards.

       2.     Navient will deposit the total sum of $2,400,000 into the interest-bearing account
              within twenty-one (21) days after the later of (a) the date the court enters the
              Preliminary Approval Order and (b) the date Navient receives wire instructions and
              a Form W-9 for the payment. The Fee Award, distribution to the Cy Pres Recipient,
              and the Incentive Awards will be paid from the Settlement Fund within five (5)
              days after the Effective Date. If this Agreement is terminated, the Settlement
              Administrator will return all funds to Navient within ten (10) days of the
              termination date.

       3.     Other than the Settlement Fund, Navient will have no financial obligations to the
              Class Representatives, the Settlement Class, the Cy Pres Recipient, or Class
              Counsel.

       4.     The Parties agree that the Settlement Fund is intended to be a Qualified Settlement
              Fund within the meaning of § 468B of the Internal Revenue Code and the Treasury
              regulations thereunder and agree not to take any position for Tax purposes
              inconsistent therewith.

       5.     Under no circumstances will Navient have any liability for taxes or the tax expenses
              of any Person that receives a portion of the Settlement Fund under this Agreement.

       B.     Business Practice Enhancements

               As part of the consideration Navient is providing to the Settlement Class in
exchange for the Releases it is receiving, Navient agrees to implement the following business
practice enhancements (the “Business Practice Enhancements”). Navient acknowledges that the
Litigation was a factor in Navient’s decision to implement the Business Practice Enhancements.

                                                8
    Case
     Case1:18-cv-09031-DLC
          1:18-cv-09031-DLC Document
                             Document125-4 Filed 04/24/20
                                      98-1 Filed 08/28/20 Page
                                                          Page 9
                                                               10ofof38
                                                                      39

EXECUTION COPY


    1.    Enhance Internal Resources for Call Center Representatives

                        Navient will update job aids to clarify that customer service
                        representatives should discuss loan forgiveness including PSLF
                        with borrowers prior to offering forbearance.

                        Navient will update call flow procedures for repayment options to
                        clarify that customer service representatives should review and
                        determine borrowers’ possible eligibility for loan forgiveness
                        including PSLF during calls in which borrowers express an interest
                        in repayment options or indicate that they are having difficulty
                        repaying their loans.

                        Navient will implement procedures requiring customer service
                        representatives to listen for keywords or phrases that indicate
                        borrowers’ possible eligibility for forgiveness programs and to ask
                        leading questions regarding employment by a government or not-
                        for-profit organization. Borrowers who are interested and appear to
                        be eligible for forgiveness including PSLF will be provided with
                        additional information regarding forgiveness options, directed to the
                        Federal Student Aid website, directed to call FedLoan Servicing, or
                        sent the form email referenced in Paragraph V.B.2.2 below for
                        additional information.

    2.    Update Written Communications With Borrowers

                 2.1    Navient will update template forms sent to borrowers when the
                        borrowers consent to forbearance to provide another reminder that
                        there may be loan forgiveness options available, including PSLF,
                        and to direct them to the Federal Student Aid website and FedLoan
                        Servicing to learn more about PSLF.

                 2.2    Navient will create forms that can be sent via email to borrowers
                        who request additional information about PSLF or express interest
                        in PSLF.

    3.    Update Website and Chat Communications With Borrowers

                 3.1    Navient will maintain direct links to NSLDS on its website.

                 3.2    Navient will implement procedures requiring customer service
                        representatives to look for keywords or phrases that indicate
                        borrowers’ possible eligibility for forgiveness programs and to ask
                        leading questions regarding forbearance and repayment options
                        and/or provide additional information about loan forgiveness,
                        including PSLF, during webchat conversations, including by
                        directing borrowers to the Federal Student Aid website or directing
                        them to call FedLoan Servicing.

                                          9
    Case
    Case1:18-cv-09031-DLC
         1:18-cv-09031-DLC Document
                           Document125-4 Filed04/24/20
                                    98-1 Filed 08/28/20 Page
                                                        Page10
                                                             11of
                                                               of38
                                                                  39

EXECUTION COPY


    4.    Training and Monitoring of Call Center Representatives

                 4.1    Navient will provide training to customer service representatives on
                        the aforementioned practice enhancements in Sections V.B.1–.3 and
                        will maintain required training (including classroom training and
                        on-the-job training) on PSLF for customer service representatives.

                 4.2    Navient will maintain regular monitoring of a sample of calls by
                        customer service representatives to ensure that they are complying
                        with and adhering to policies and procedures including the policies
                        and procedures described herein.

                 4.3    When a job aid is changed or updated, Navient will alert all customer
                        service representatives providing the updated job aid for review.

    5.    Implementation of Business Practice Enhancements

                 5.1    Navient will implement the Business Practice Enhancements
                        described herein not later than sixty (60) days after Execution of the
                        Agreement.

                 5.2    Notwithstanding this provision, if Navient is unable to comply with
                        this deadline, Navient shall receive a reasonable extension of time
                        sufficient to permit completion of the task upon submission of an
                        application to the Court showing good cause for the extension.

                 5.3    Within ten (10) business days following (i) implementation of the
                        Business Practice Enhancements described in Section V.B or (ii) the
                        Effective Date, whichever is later, Navient will provide Class
                        Counsel with documentation on a confidential basis sufficient to
                        show such implementation.

    6.    Maintenance of Business Practice Enhancements

                 6.1    Navient will maintain the Business Practice Enhancements outlined
                        herein for a minimum of three (3) years from the Effective Date.

                 6.2    Navient agrees to certify compliance with the Business Practice
                        Enhancements specified in Section V.B on an annual basis for three
                        years. The form of that certification is attached as Exhibit D to the
                        Agreement.

                        a.     Navient will provide Class Counsel with the First
                               Certification within a year and sixty days after Execution of
                               this Agreement.

                        b.     Navient will provide Class Counsel with the Second
                               Certification within a year after the First Certification.

                                          10
    Case
    Case1:18-cv-09031-DLC
         1:18-cv-09031-DLC Document
                           Document125-4 Filed04/24/20
                                    98-1 Filed 08/28/20 Page
                                                        Page11
                                                             12of
                                                               of38
                                                                  39

EXECUTION COPY


                         c.      Navient will provide Class Counsel with the Third
                                 Certification within a year after the Second Certification.

                 6.3     Navient agrees to update the materials forming the basis of the
                         Business Practice Enhancements in Section V.B within sixty (60)
                         days after any changes in the statutory and regulatory scheme
                         governing loan forgiveness; provided that Navient is not required to
                         maintain the Business Practice Enhancements if and to the extent
                         that changed circumstances (such as, for example, a change in
                         applicable laws or regulations) cause Navient to determine in its sole
                         discretion that changes in relevant practices are necessary or
                         appropriate.

                         a.      Navient will notify Class Counsel of any substantive updates
                                 to the materials forming the basis of the Business Practice
                                 Enhancements in Section V.B within twenty (20) business
                                 days after implementation, together with an explanation of
                                 the reason for the update(s).

    C.    Cy Pres Recipient

    1.    Subject to Court approval, the Parties have agreed that a $1.75 million cy pres
          award will be provided to an organization that will be newly formed in accordance
          with the parties’ Term Sheet for Cy Pres Recipient and PSLF Project Proposal
          contained in Exhibit E. Plaintiffs will submit this proposal to the Court for the
          Court’s approval with the Motion for Preliminary Approval of this Agreement.

    2.    If the Court does not approve the Parties’ proposed Cy Pres Recipient, the parties
          will propose an alternate Cy Pres Recipient that is acceptable to all Parties. The
          selection criteria for any alternate proposed Cy Pres Recipient shall conform to
          applicable law and be guided by the criteria identified in governing case law,
          statute, or other binding legal authority. In no event shall Plaintiffs propose a Cy
          Pres Recipient in which any of the Parties or their counsel or family members have
          a financial, commercial, or other pecuniary interest. Nor shall Plaintiffs propose a
          Cy Pres Recipient that has filed litigation or an enforcement action directly adverse
          to Navient within the past five (5) years. If the Parties are unable, following
          reasonable efforts, to agree on any alternate proposed Cy Pres Recipient, Plaintiffs
          and Navient may identify alternative proposed recipients to the Court. The Parties
          agree that any selection made by the Court shall be final and binding on them.

    3.    As a condition to receiving a cy pres distribution under this Agreement, the Cy Pres
          Recipient has agreed to devote the funds to providing education and student loan
          counseling to borrowers employed in public service. The Parties agree that no
          portion of the cy pres award may be used by the Cy Pres Recipient to fund litigation.




                                           11
      Case
      Case1:18-cv-09031-DLC
           1:18-cv-09031-DLC Document
                             Document125-4 Filed04/24/20
                                      98-1 Filed 08/28/20 Page
                                                          Page12
                                                               13of
                                                                 of38
                                                                    39

EXECUTION COPY


      4.    The total distribution from the Settlement Fund to the Cy Pres Recipient will equal
            the total amount of the Settlement Fund, including any accrued interest, less the Fee
            Award and the Incentive Awards.

      5.    Because the Cy Pres Recipient will receive the remaining amount due after the
            Effective Date and after all other payment obligations are met, no portion of the
            Settlement Fund or interest thereon will revert to Navient.

      6.    The Settlement Administrator will make payment to the Cy Pres Recipient within
            five days after the Effective Date.

      D.    Stakeholder Meeting

      1.    Navient will hold one Stakeholder Meeting with the Class Representatives to gather
            feedback on issues the Class Representatives allegedly faced with respect to PSLF.

                           This Stakeholder Meeting shall take place within thirty (30) days
                           after the Effective Date, or at such other time as may be agreed by
                           the Parties. The Stakeholder Meeting shall take place in person at a
                           location to be determined by Navient unless the Class
                           Representatives elect to appear by telephone or video conference. A
                           representative from Navient with decision-making authority with
                           respect to the Business Practice Enhancements is required to be in
                           attendance.

                           Navient will notify Class Counsel of any updates to the Business
                           Practice Enhancements in Section V.B on the basis of the
                           Stakeholder Meeting within sixty (60) days after the Stakeholder
                           Meeting.

VI.    NOTICE OF PROPOSED CLASS ACTION SETTLEMENT

      A.    Notice Plan

      1.    As this Agreement provides for a Settlement Class under Rule 23(b)(2) of the
            Federal Rules of Civil Procedure, individual notice is not required. However,
            Plaintiffs and Navient have developed an appropriate Notice Plan that is reasonably
            calculated to reach Settlement Class Members. The Parties will recommend this
            Notice Plan to the Court, and it will be administered by a qualified Settlement
            Administrator, which will employ at least the following methods for circulating
            information about the settlement to Settlement Class Members:

            a.     Public Statements, as described in Section XIII, after the issuance of the
                   Court’s Preliminary Approval Order;

            b.     Direct email and/or postcard communications including the Short-Form
                   Notice to all individuals who have or had FFEL or Direct Loans currently
                   serviced by Navient or that Navient has serviced at any time since October

                                             12
    Case
    Case1:18-cv-09031-DLC
         1:18-cv-09031-DLC Document
                           Document125-4 Filed04/24/20
                                    98-1 Filed 08/28/20 Page
                                                        Page13
                                                             14of
                                                               of38
                                                                  39

EXECUTION COPY


                 1, 2007 and (a) whose correspondence histories in Navient’s servicing
                 systems contain at least one reference to PSLF, PSFL, public service, public
                 srv, or publ serv in entries from and including October 3, 2012 through and
                 including the Effective Date or (b) whose loans were transferred for
                 servicing to FedLoan Servicing;

          c.     Publication notice in national newspapers and on Navient’s website
                 including the Short-Form Notice;

          d.     A Class Settlement Website to be activated as soon as possible but no later
                 than five (5) business days after the Court’s Preliminary Approval Order
                 that contains the Agreement, the Short-Form Notice, the Long-Form Notice,
                 the Preliminary Approval Order, and other relevant information regarding
                 the Court-approval process;

          e.     A toll-free number to be activated as soon as possible but no later than five
                 (5) business days after the Court’s Preliminary Approval Order that
                 provides live responders and recorded information and directs Settlement
                 Class Members to the Class Settlement Website; and

          f.     An active hyperlink to the Class Settlement Website on Class Counsel’s
                 website after the issuance of the Court’s Preliminary Approval Order.

    2.    Direct Email and/or Postcard Communications: Navient will identify all recipients
          of federal FFEL or Direct Loans whose loans it services or has serviced at any time
          since October 1, 2007 and (a) whose correspondence histories in Navient’s
          servicing systems contain at least one reference to PSLF, PSFL, public service,
          public srv, or publ serv in entries from and including October 3, 2012 through and
          including the Effective Date or (b) whose loans were transferred for servicing to
          FedLoan Servicing, and will be responsible for sending direct email and/or postcard
          communications to these recipients in a form substantially similar to the form of
          Short-Form Notice provided in Exhibit B. These communications will both be in
          English (with a Spanish version available at the Class Settlement Website) and, at
          a minimum, notify the recipients that they are potential members of the Settlement
          Class (and the definition of the Settlement Class), a settlement has been reached,
          their rights may be affected, and they may be permitted to object to the settlement.
          The Short-Form Notice will also refer them to the Class Settlement website.

    3.    Class Settlement Website: The Settlement Administrator will create and maintain
          the Class Settlement Website. The Settlement Administrator will secure an
          appropriate URL for the Class Settlement Website that does not identify Navient,
          including any of Navient’s predecessors, and shall be subject to the approval of
          Class Counsel and Navient’s counsel (which shall not be unreasonably withheld).
          The Class Settlement Website will post important settlement documents such as the
          Complaint, the Agreement, the Short-Form Notice, the Long-Form Notice as
          described in Paragraphs VI.A.2 and VI.A.4 (in both English and Spanish), and the
          Preliminary Approval Order. In addition, the Class Settlement Website will include

                                           13
       Case
       Case1:18-cv-09031-DLC
            1:18-cv-09031-DLC Document
                              Document125-4 Filed04/24/20
                                       98-1 Filed 08/28/20 Page
                                                           Page14
                                                                15of
                                                                  of38
                                                                     39

EXECUTION COPY


             a description of the Business Practice Enhancements, a section for frequently asked
             questions, and procedural information regarding the status of the Court-approval
             process, such as an announcement when the Final Approval Hearing is scheduled,
             when the Final Approval Order and Final Judgment has been entered, and when the
             Effective Date is expected or has been reached. The Class Settlement Website may
             be terminated within sixty (60) days after either (i) the Effective Date or (ii) the
             date on which the Agreement is terminated, whichever is sooner.

       4.    Long-Form Notice: The Parties have agreed that they will jointly recommend the
             Long-Form Notice, substantially in the form attached as Exhibit C, to the Court for
             approval. The Long-Form Notice is designed to provide comprehensive and easily
             understandable notice of the terms of the Agreement. The Long-Form Notice shall
             be posted on the Class Settlement Website as provided by Paragraph VI.A.3 above.

       5.    Toll-Free Number: The Settlement Administrator will create and maintain a toll-
             free telephone number. The toll-free number will provide Settlement Class
             Members with access to live responders and to recorded information that includes
             answers to frequently asked questions and directs them to the Class Settlement
             Website. The Settlement Administrator shall be responsible for securing an
             appropriate toll-free number.

       B.    Notice Administration

       1.    At the Preliminary Approval hearing, the Parties will propose that the Court appoint
             Rust Consulting as Settlement Administrator. The Settlement Administrator will
             facilitate the notice process by assisting the Parties and providing professional
             guidance in the implementation of the Notice Plan.

       2.    Navient will pay the Administrative Expenses of the Notice Plan and the costs and
             expenses of the Settlement Administrator as approved by the Court.

       3.    As soon as reasonably practicable after the Court’s Preliminary Approval Order,
             the Parties and the Settlement Administrator will implement the Notice Plan.

       C.    CAFA Notice

       1.    The Parties agree that Navient shall serve notice of the settlement that meets the
             requirements of CAFA, 28 U.S.C. § 1715, on the appropriate federal and state
             officials not later than ten (10) days after the filing of the Motion for Preliminary
             Approval of the settlement.

       2.    Navient shall file with the Court a certification of compliance with the CAFA
             Notice requirement.

VII.   OBJECTIONS

       1.    Any Settlement Class Member may object to the fairness, reasonableness, or
             adequacy of this Agreement.

                                              14
    Case
    Case1:18-cv-09031-DLC
         1:18-cv-09031-DLC Document
                           Document125-4 Filed04/24/20
                                    98-1 Filed 08/28/20 Page
                                                        Page15
                                                             16of
                                                               of38
                                                                  39

EXECUTION COPY


    2.    No later than twenty-one (21) days before the Final Approval Hearing, any
          Settlement Class Member who wishes to object to any aspect of this Agreement
          must send to the Settlement Administrator, Class Counsel, and Navient’s counsel,
          and file with the Court, a written statement of the objection(s). The written
          statement of the objection(s) must include (i) the name of the Litigation; (ii) a
          detailed statement of the Settlement Class Member’s objection(s), as well as the
          specific reasons, if any, for each objection, including any legal authority the
          Settlement Class Member wishes to bring to the Court’s attention and any evidence
          the Settlement Class Member wishes to introduce in support of his/her objection(s);
          (iii) the Settlement Class Member’s full name, address and telephone number; (iv)
          the number of class actions in which the Settlement Class Member or his or her
          counsel have filed an objection in the last three (3) years; (v) the Settlement Class
          Member’s signature; and (vi) information demonstrating that the Settlement Class
          Member is a member of the Settlement Class.

    3.    Settlement Class Members may raise an objection either on their own or through
          an attorney hired at their own expense. If a Settlement Class Member hires an
          attorney other than Class Counsel to represent him or her, the attorney must (i) file
          a notice of appearance with the Court no later than twenty-one (21) days before the
          Final Approval Hearing or as the Court otherwise may direct and (ii) deliver a copy
          of the notice of appearance on Class Counsel and Navient’s counsel, no later than
          twenty-one (21) days before the Final Approval Hearing. Class Members, or their
          attorneys, intending to make an appearance at any hearing relating to this
          Agreement, including the Final Approval Hearing, must deliver to Class Counsel
          and Navient’s counsel, and file with the Court, no later than twenty-one (21) days
          before the date of the hearing at which they plan to appear, or as the Court otherwise
          may direct, a notice of their intention to appear at that hearing, along with a list of
          any witnesses the Settlement Class Member wishes to call to testify, or any
          documents or exhibits the Settlement Class Member or his or her counsel may use,
          at the Final Approval Hearing.

    4.    Any Party shall have the right to respond to any objection prior to the Final
          Approval Hearing by filing a response with the Court and serving a copy on the
          Settlement Class Member (or his or her counsel) and counsel for the other Parties.

    5.    Any Settlement Class Member who fails to comply with the provisions of the
          preceding subsections shall waive and forfeit any and all rights he or she may have
          to appear separately and/or object and shall be bound by all the terms.

VIII. CLASS COUNSEL FEE AWARD AND INCENTIVE AWARDS

    1.    Navient will pay Incentive Awards to each of the Class Representatives in the
          amount of $15,000.

    2.    Navient will not object to Class Counsel’s application for an award of reasonable
          attorneys’ fees, costs, and expenses in the amount of $500,000.


                                            15
      Case
      Case1:18-cv-09031-DLC
           1:18-cv-09031-DLC Document
                             Document125-4 Filed04/24/20
                                      98-1 Filed 08/28/20 Page
                                                          Page16
                                                               17of
                                                                 of38
                                                                    39

EXECUTION COPY


      3.    The Parties agree that Navient will pay a $500,000 Fee Award to Class Counsel,
            subject to Court approval, from the funds in the Settlement Fund. This Fee Award
            shall cover fees, costs, and other expenses for attorneys (and their employees,
            consultants, experts, and other agents) who performed work in connection with the
            Litigation on behalf of the Settlement Class Members. Regardless of the number
            of Persons sharing in the Court’s award of attorneys’ fees, costs, and other
            expenses, Navient shall not be required to pay any Fee Award that exceeds
            $500,000 in connection with the Agreement.

      4.    Any order or proceeding relating to the amount of the Fee Award or Incentive
            Awards, or any appeal from any order relating thereto, or reversal or modification
            thereof, shall not operate to modify, terminate, or cancel this Agreement, or affect
            or delay the finality of the Final Approval Order and Final Judgment, except that
            any modification, order, or judgment cannot result in Navient’s overall obligation
            exceeding the agreed-upon amount of the Settlement Fund.

      5.    The Settlement Administrator shall pay the Fee Award and the Incentive Awards
            out of the Settlement Fund within five (5) days after the later of (a) the Effective
            Date or (b) the date when the Settlement Administrator receives payment
            instructions and, if necessary, Forms W-9.

      6.    Except as otherwise provided in this Section, each Party will bear its own costs,
            including attorneys’ fees, incurred in connection with the Litigation.

IX.   RELEASE AND DISMISSAL

      A.    Scope of Release

      1.    The obligations incurred pursuant to this Agreement shall be in full and final
            disposition of the Litigation as against Navient.

      2.    Class Representatives’ Release and Covenant Not To Sue. Without limiting the
            foregoing in Paragraph IX.A.1, above, upon payment of the Incentive Awards, the
            Releasing Class Representative Parties, and each of them, (a) shall be deemed to
            have, and by operation of law and of the Final Approval Order and Final Judgment
            shall have, fully, finally, and forever compromised, released, relinquished, settled,
            and discharged all Released Class Representative Claims by the Releasing Class
            Representative Parties against each of the Released Defendant Parties; (b) shall
            have covenanted not to sue any of the Released Defendant Parties with respect to
            any of the Released Class Representative Claims; and (c) shall be permanently
            barred and enjoined from instituting, commencing, or prosecuting any of the
            Released Class Representative Claims against any of the Released Defendant
            Parties. The foregoing releases, covenants, and injunctions incorporate the waivers
            and other terms in Paragraphs IX.A.3–.5, below.

      3.    Class Release and Covenant Not To Sue. Without limiting the foregoing in
            Paragraph IX.A.1, above, upon distribution to the Cy Pres Recipient, the Releasing
            Class Member Parties, and each of them, (a) shall be deemed to have, and by
                                             16
    Case
    Case1:18-cv-09031-DLC
         1:18-cv-09031-DLC Document
                           Document125-4 Filed04/24/20
                                    98-1 Filed 08/28/20 Page
                                                        Page17
                                                             18of
                                                               of38
                                                                  39

EXECUTION COPY


          operation of law and of the Final Approval Order and Final Judgment shall have,
          fully, finally, and forever compromised, released, relinquished, settled, and
          discharged all Released Class Claims against each of the Released Defendant
          Parties; (b) shall have covenanted not to sue any of the Released Defendant Parties
          with respect to any of the Released Class Claims; and (c) shall be permanently
          barred and enjoined from instituting, commencing, or prosecuting any of the
          Released Class Claims against any of the Released Defendant Parties.

    4.    Upon the Effective Date, the Releasing Class Representative Parties and Releasing
          Class Member Parties, and each of them, shall be deemed to have, and shall have,
          expressly waived and relinquished, to the fullest extent permitted by law, the
          provisions, rights, and benefits of California Civil Code Section 1542, which
          provides, “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT
          THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT
          TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
          RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
          MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
          DEBTOR OR RELEASED PARTY,” and any statutory, common law, or other
          doctrines of similar effect under the law of any state or other jurisdiction.

    5.    The Class Representatives and Class Counsel acknowledge that they may discover
          facts other than, different from, or in addition to, those that they know or believe to
          be true with respect to the Covered Conduct but that it is their intention to fully,
          finally, and forever settle and release the Released Class Representative Claims and
          Released Class Claims, notwithstanding any known or unknown, suspected or
          unsuspected, contingent or non-contingent Claims the Releasing Class
          Representative Parties or Releasing Class Member Parties may have based on the
          Covered Conduct, whether or not concealed or hidden, and without regard to the
          subsequent discovery or existence of such other, different, or additional facts.

    6.    The Class Representatives and the Settlement Class Members recognize that as part
          of this Agreement, Navient is not contesting the certification of a conditional
          Settlement Class.

    7.    The Settlement Class does not release or discharge, but instead expressly preserves,
          the right of any and all Settlement Class Members to file individual lawsuits for
          monetary relief on a non-class basis and excluding Aggregate Actions.

    8.    The Class Representatives do not release, waive, or discharge Claims to enforce
          any provision of this Agreement.

    9.    As of the Effective Date, Navient, as well as its respective agents, directors,
          officers, attorneys, employees, affiliates, parents, subsidiaries, divisions,
          successors, and assigns, releases all Claims for any damages or other relief relating
          to the prosecution of this Litigation, including any known or unknown, suspected
          or unsuspected, contingent or non-contingent Claims relating to the prosecution of
          this Litigation, that Navient may have, whether or not concealed or hidden, and

                                            17
     Case
     Case1:18-cv-09031-DLC
          1:18-cv-09031-DLC Document
                            Document125-4 Filed04/24/20
                                     98-1 Filed 08/28/20 Page
                                                         Page18
                                                              19of
                                                                of38
                                                                   39

EXECUTION COPY


           without regard to the subsequent discovery or existence of such other, different, or
           additional facts, against the Class Representatives, Class Counsel and their heirs,
           assigns, executors, administrators, predecessors, successors, and any other Person
           purporting to claim on their behalf, and agrees to refrain from instituting, directing,
           or maintaining any contested matter, adversary proceeding, or miscellaneous
           proceeding, or participating in any contested matter, miscellaneous proceeding, or
           adversary proceeding by a third party relating to the prosecution of this Litigation
           against the Class Representatives, Class Counsel, and their heirs, assigns,
           executors, administrators, predecessors, successors, and any other Person
           purporting to claim on their behalf.

     B.    Binding Effect

     1.    Upon the Effective Date, no default by any Person in the performance of any
           covenant or obligation under this Agreement or any order entered in connection
           therewith shall affect the dismissal of the Litigation, the res judicata effect of the
           Final Approval Order and Final Judgment, the foregoing Releases, or any other
           provision of the Final Approval Order and Final Judgment; provided, however, that
           all other legal and equitable remedies for violation of a court order or breach of this
           Agreement shall remain available to all Parties.

     2.    Any and all Releases pursuant to this Agreement are not intended to have any
           preclusive or res judicata effect upon actions or investigations currently pending or
           brought in the future by any governmental agency including, but not limited to, the
           United States Consumer Financial Protection Bureau, the United States Department
           of Justice, and other state or federal attorneys general against Navient, including
           for restitution benefiting Class Representatives or members of the Settlement Class.

     C.    Dismissal

     1.    Upon entry of the Final Approval Order and Final Judgment, the claims of the Class
           Representatives asserted in the Litigation shall be dismissed with prejudice.

X.    NO ADMISSION

     1.    This Agreement, whether or not it shall become final, and any and all negotiations,
           communications, and discussions associated with it, shall not be:

           a.     Offered or received by or against any Party as evidence of, or be construed
                  as or deemed to be evidence of, any presumption, concession, or admission
                  by a Party of the truth of any fact alleged by Class Representatives on behalf
                  of Settlement Class Members or defense asserted by Navient, of the validity
                  of any Claim that has been or could have been asserted in the Litigation, or
                  the deficiency of any defense that has been or could have been asserted in
                  the Litigation, or of any liability, negligence, fault, or wrongdoing on the
                  part of the Class Representatives or Navient;



                                             18
      Case
      Case1:18-cv-09031-DLC
           1:18-cv-09031-DLC Document
                             Document125-4 Filed04/24/20
                                      98-1 Filed 08/28/20 Page
                                                          Page19
                                                               20of
                                                                 of38
                                                                    39

EXECUTION COPY


            b.     Offered or received by or against Class Representatives or Navient as a
                   presumption, concession, admission, or evidence of any violation of any
                   state or federal statute, law, rule, or regulation or of any liability or
                   wrongdoing by Navient, or of the truth of any of the Claims, and evidence
                   thereof shall not be directly or indirectly admissible, in any way (whether
                   in the Litigation or in any other action or proceeding), except for purposes
                   of enforcing this Agreement and the Final Approval Order and Final
                   Judgment including, without limitation, asserting as a defense the Release
                   and waivers provided herein;

            c.     Offered or received by or against Class Representatives or Navient as
                   evidence of a presumption, concession, or admission with respect to a
                   decision by any court regarding the certification of a class, or for purposes
                   of proving any liability, negligence, fault, or wrongdoing, or in any way
                   referred to for any other reason as against Navient, in any other civil,
                   criminal, or administrative action or proceeding, other than such
                   proceedings as may be necessary to effectuate the provisions of this
                   Agreement; provided, however, that if this Agreement is approved by the
                   Court, then the Class Representatives or Navient may refer to it to enforce
                   their rights hereunder; or

            d.     Construed as an admission or concession by the Class Representatives, the
                   Settlement Class, or Navient that the consideration to be given hereunder
                   represents the relief that could or would have been obtained through trial in
                   the Litigation.

      2.    These prohibitions on the use of this Agreement shall extend to, but are not limited
            to, any individual lawsuit preserved from the Released Class Claims in Section IX
            above.

XI.   ENTRY OF FINAL APPROVAL ORDER AND FINAL JUDGMENT

      1.    The Parties shall jointly seek entry by the Court of a Final Approval Order and Final
            Judgment as soon as is practical that includes the follow provisions:

            a.     Granting final approval of this Agreement, and directing its implementation
                   pursuant to its terms and conditions;

            b.     Ruling on Class Counsel’s application for the Fee Award;

            c.     Discharging and releasing the Released Defendant Parties from the
                   Released Class Representative Claims and Released Class Claims as
                   identified in Section IX above;

            d.     Permanently barring and enjoining the Class Representatives and
                   Settlement Class Members from instituting, maintaining, or prosecuting,
                   either directly or indirectly, any lawsuit that asserts Released Class
                   Representative Claims or Released Class Claims, respectively;

                                             19
       Case
       Case1:18-cv-09031-DLC
            1:18-cv-09031-DLC Document
                              Document125-4 Filed04/24/20
                                       98-1 Filed 08/28/20 Page
                                                           Page20
                                                                21of
                                                                  of38
                                                                     39

EXECUTION COPY


             e.     Directing that, as to Navient, this Litigation be dismissed with prejudice and
                    without costs; and

             f.     Reserving to the Court continuing and exclusive jurisdiction over the Parties
                    with respect to the Agreement and Final Approval Order and Final
                    Judgment.

XII.   TERMINATION OF THE AGREEMENT

       1.    Navient’s willingness to settle this Litigation on a nationwide class-action basis and
             not to contest the accompanying certification of a Settlement Class is dependent
             upon achieving finality in this Litigation and the desire to avoid the expense of this
             and other litigation, except to the extent Settlement Class Members’ individual
             lawsuits are expressly preserved in Section IX. Consequently, Navient has the
             right to terminate this Agreement, declare it null and void, and have no further
             obligations under this Agreement to the Class Representatives, if any of the
             following conditions subsequent occurs:

             a.     The Parties fail to obtain and maintain preliminary approval of the proposed
                    settlement of the Settlement Class Claims;

             b.     Any court, in reviewing the Agreement, the Final Approval Order, and Final
                    Judgment, or an appeal thereof, orders Navient to pay, in the aggregate, a
                    Fee Award, Incentive Awards, and a distribution to the Cy Pres Recipient
                    that are collectively in excess of $2,400,000, excluding costs paid to the
                    Settlement Administrator and costs associated with the Notice Plan, in
                    connection with the settlement of the Settlement Class Claims;

             c.     The Court fails (in a manner that is material and adverse to Navient) to enter
                    a Final Approval Order and Final Judgment consistent with the provisions
                    in Section XI;

             d.     The settlement of the Settlement Class Claims is not upheld on appeal,
                    including review by the United States Supreme Court; or

             e.     The Effective Date does not occur for any reason including, but not limited
                    to, the entry of an order by any court that would require either material
                    modification or termination of the Agreement.

       2.    The Class Representatives’ willingness to settle this Litigation on a nationwide
             class-action basis on behalf of the Settlement Class Members is dependent upon
             achieving finality in this Litigation and the desire to avoid the expense of this and
             other litigation, except to the extent Settlement Class Members’ individual lawsuits
             are expressly preserved in Section IX. Consequently, Class Representatives have
             the right to terminate this Agreement, declare it null and void, and have no further
             obligations under this Agreement, if any of the following conditions subsequent
             occurs:


                                              20
    Case
    Case1:18-cv-09031-DLC
         1:18-cv-09031-DLC Document
                           Document125-4 Filed04/24/20
                                    98-1 Filed 08/28/20 Page
                                                        Page21
                                                             22of
                                                               of38
                                                                  39

EXECUTION COPY


          a.     The Parties fail to obtain and maintain preliminary approval of the proposed
                 settlement of the Settlement Class Claims;

          b.     Any court, in reviewing the Agreement, the Final Approval Order, and Final
                 Judgment, or an appeal thereof, orders Navient to pay, in the aggregate, a
                 Fee Award, Incentive Awards, and a distribution to the Cy Pres Recipient
                 that are collectively less than $2,400,000 in connection with the settlement
                 of the Settlement Class;

          c.     The Court fails (in a manner that is material and adverse to the Class
                 Representatives) to enter a Final Approval Order and Final Judgment
                 consistent with the provisions in Section XI;

          d.     The settlement of the Settlement Class Claims is not upheld on appeal,
                 including review by the United States Supreme Court; or

          e.     The Effective Date does not occur for any reason including, but not limited
                 to, the entry of an order by any court that would require either material
                 modification or termination of the Agreement.

    3.    Notwithstanding anything herein, the Parties acknowledge and agree that the
          Court’s failure to approve, in whole or in part, any Fee Award or Incentive Award
          pursuant to Section VIII, or the reversal or modification of a Fee Award and/or
          Incentive Award on appeal or in a collateral proceeding, is not grounds for
          termination of this Agreement.

    4.    A Party electing to terminate this Agreement Pursuant to Section XII shall provide
          written notice of its election to do so to all other Parties.

    5.    In the event of a termination of this Agreement pursuant to Section XII, or if this
          Agreement and the settlement proposed herein are canceled or otherwise fail to
          become effective for any reason whatsoever, then (a) any order entered by the Court
          in accordance with the terms of this Agreement shall be treated as vacated, nunc
          pro tunc; (b) the Settlement Fund in its entirety shall be promptly repaid to Navient;
          and (c) the Parties shall be returned to the status quo ante with respect to the
          Litigation as of the Agreement’s Execution date, as if the Parties had never entered
          into this Agreement, with all of their respective legal Claims and defenses preserved
          as they existed on that date.

XIII. CONFIDENTIALITY AND PUBLIC STATEMENTS

    1.    Other than responses to inquiries from governmental entities or as necessary to
          comply with federal, state, or local laws or to comply with the terms of this
          Agreement, no Party shall make any Public Statement regarding this Agreement
          until the Court grants the Preliminary Approval Order.

    2.    Unless and until all Parties execute this Agreement and present it to the Court in a
          motion seeking the Preliminary Approval Order, the Parties agree that all terms of

                                           21
      Case
      Case1:18-cv-09031-DLC
           1:18-cv-09031-DLC Document
                             Document125-4 Filed04/24/20
                                      98-1 Filed 08/28/20 Page
                                                          Page22
                                                               23of
                                                                 of38
                                                                    39

EXECUTION COPY


            this Agreement will remain confidential and subject to Rule 408 of the Federal
            Rules of Evidence.

      3.    The parties agree that Navient and Navient’s counsel, on the one hand, and
            Plaintiffs, Class Counsel, and AFT, on the other hand, will not make Public
            Statements about this Agreement without express prior written approval by the
            other side of the content of the statement, including in advance of the public
            announcement of any settlement; provided, however, that each of the foregoing
            may respond to queries, following the Court’s Preliminary Approval Order, about
            the Agreement without further approval from the other side if the response is
            consistent with the pre-approved Public Statements for that side, as described in
            Paragraph XIII.4 below.

      4.    Following the Court’s grant of the Preliminary Approval Order, AFT may make a
            Public Statement in the form agreed to by the Parties on April 23, 2020 at 5:27 pm
            EST. Navient may make a Public Statement in the form agreed to by the Parties on
            April 24, 2020 at 5:59 pm EST. Class Counsel may make a Public Statement in the
            form agreed to by the Parties on April 24, 2020 at 5:59 pm EST.

      5.    All proprietary or confidential documents or information that have been previously
            provided to the Parties, as of the Effective Date of this Agreement, including under
            the Stipulated Confidentiality Agreement and Protective Order (Dkt. 38), shall be
            returned to the producing party or, upon permission of the producing party,
            destroyed, as provided for in that Order, with certification of the destruction to be
            provided to the producing party within sixty (60) days of the Effective Date.

XIV. ENFORCEMENT OF THE AGREEMENT

      1.    The Court will retain exclusive jurisdiction to enforce the terms of this Agreement,
            and all Parties hereto submit to the jurisdiction of the Court for purposes of
            implementing and enforcing the settlement embodied in this Agreement. As part
            of its continuing jurisdiction, the Court may amend, modify, or clarify orders issued
            in connection with this Agreement upon good cause shown by a party. No other
            court or tribunal will have any jurisdiction over Claims or causes of action arising
            under this Agreement.

      2.    This Agreement will be governed by and construed in accordance with the internal
            laws of the State of New York without regard to conflicts of law principles that
            would direct the application of the laws of another jurisdiction.

XV.    MISCELLANEOUS

      1.    Representations. Class Counsel represent that as of the Execution of this
            Agreement, they have no other current clients or cases against Navient other than
            the Litigation and have no present intention of soliciting new clients to sue Navient.




                                             22
    Case
    Case1:18-cv-09031-DLC
         1:18-cv-09031-DLC Document
                           Document125-4 Filed04/24/20
                                    98-1 Filed 08/28/20 Page
                                                        Page23
                                                             24of
                                                               of38
                                                                  39

EXECUTION COPY


    2.    Successors and Assigns. This Agreement and all of its terms and provisions shall
          inure to the benefit of and bind the Parties and each of their predecessors,
          successors, assigns, heirs, executors, administrators, and transferees.

    3.    Drafting. The Parties agree that no single Party shall be deemed to have drafted
          this Agreement, or any portion thereof, for purpose of the invocation of the doctrine
          of contra proferentum. This Agreement is a collaborative effort of the Parties and
          their attorneys that was negotiated on an arm’s-length basis between parties of
          equal bargaining power. Accordingly, this Agreement shall be neutral, and no
          ambiguity shall be construed in favor of or against any of the Parties. The Parties
          expressly waive the presumption of California Civil Code section 1654 that
          uncertainties in a contract are interpreted against the party who caused the
          uncertainty to exist.

    4.    Entire Agreement. This Agreement, including all attached Exhibits, contains the
          entire Agreement and understanding of the Parties with respect to the subject matter
          hereof, and supersedes all prior agreements and understandings, if any, with respect
          hereto, whether oral or written.

    5.    Exhibits. All of the Exhibits to this Agreement are material and integral parts
          thereof and are fully incorporated herein by this reference.

    6.    Amendment. This Agreement may not be amended, altered, modified, or otherwise
          changed except in a writing executed by all of the Parties or their successors in
          interest expressly stating that it is an amendment to this Agreement. The Parties
          shall not make any Claims, and hereafter waive any right they now have or may
          hereafter have based upon any oral alteration, oral amendment, oral modification,
          or other changes of this Agreement not in writing.

    7.    Cooperation. The Parties agree to cooperate fully and to take all additional action
          that may be necessary or appropriate to give full force and effect to the basic terms
          and intent of this Agreement.

    8.    Headings. The headings of the Sections of this Agreement are included for
          convenience only and shall not be deemed to constitute part of this Agreement or
          to affect its construction.

    9.    Severability. In the event that any provision hereof becomes or is declared by a
          court of competent jurisdiction to be illegal, unenforceable, or void, this Agreement
          shall continue in full force and effect without said provision, subject, however, to
          the Parties’ rights to terminate the Agreement under Section XII, above.

    10.   Interpretation. As used in this Agreement, the masculine, feminine, or neuter
          gender, and the singular or plural number, shall be deemed to include the others
          wherever the context so indicates. The Preamble and Recitals are incorporated
          herein and made a part hereof. The words “include,” “includes,” and “including”
          shall be deemed to be followed by the phrase “without limitation.”

                                           23
    Case
    Case1:18-cv-09031-DLC
         1:18-cv-09031-DLC Document
                           Document125-4 Filed04/24/20
                                    98-1 Filed 08/28/20 Page
                                                        Page24
                                                             25of
                                                               of38
                                                                  39

EXECUTION COPY


    11.   Counterparts. This Agreement may be executed in several counterparts, each of
          which shall be deemed an original, but all of which together shall constitute one
          and the same instrument.

    12.   Facsimile and Electronic Signatures. Facsimile transmission of signatures on this
          Agreement shall be deemed to be original signatures and shall be acceptable to the
          Parties to this Agreement for all purposes. In addition, transmission by electronic
          mail of a PDF document created from the originally signed document shall be
          acceptable to the Parties to this Agreement for all purposes.

    13.   Representation by Counsel. The Parties have relied upon the advice and
          representation of counsel, selected by them, concerning their respective rights and
          obligations with respect to this Agreement. The Parties have read and understand
          fully the above and foregoing Agreement and have been fully advised as to the legal
          effect thereof by counsel of their own selection and intend to be legally bound by
          the same.

    14.   Res Judicata. Except as provided herein, if this Agreement is approved by the
          Court, any Party may file and otherwise rely upon this Agreement in any action that
          may be brought against such Party in order to support a defense or counterclaim
          based on the principles of res judicata, collateral estoppel, release, good faith
          settlement, judgment bar or reduction, or any other theory of claim preclusion or
          issue preclusion or similar defense or counterclaim.

    15.   Waiver. The waiver by one Party of any breach of this Agreement by any other
          Party shall not be deemed as a waiver of any other prior or subsequent breaches of
          this Agreement.

    16.   Representations and Warranties. The Class Representatives represent and warrant
          that they have not assigned any Claim or right or interest therein as against Navient
          to any other Person and that they are fully entitled to release the same. Each counsel
          or other Person executing this Agreement, any of its Exhibits, or any related
          settlement documents on behalf of any Party hereto hereby warrants and represents
          to the other Parties hereto that such counsel or other Person has the authority to
          execute and deliver this Agreement, its Exhibits, and related settlement documents,
          as applicable.

    17.   Survival. The Parties agree that the terms set forth in this Agreement shall survive
          the signing of this Agreement.

    18.   Governing Law. All terms and conditions of this Agreement shall be governed by
          and interpreted according to the laws of the State of New York, without reference
          to its conflict of law provisions, except to the extent the federal law of the United
          States requires that federal law governs.




                                           24
    Case
    Case1:18-cv-09031-DLC
         1:18-cv-09031-DLC Document
                           Document125-4 Filed04/24/20
                                    98-1 Filed 08/28/20 Page
                                                        Page25
                                                             26of
                                                               of38
                                                                  39

EXECUTION COPY


                       [Signatures follow on next page.]




                                      25
Case
Case1:18-cv-09031-DLC
     1:18-cv-09031-DLC Document
                       Document125-4 Filed04/24/20
                                98-1 Filed 08/28/20 Page
                                                    Page26
                                                         27of
                                                           of38
                                                              39
Case
Case1:18-cv-09031-DLC
     1:18-cv-09031-DLC Document
                       Document125-4 Filed04/24/20
                                98-1 Filed 08/28/20 Page
                                                    Page27
                                                         28of
                                                           of38
                                                              39
Case
Case1:18-cv-09031-DLC
     1:18-cv-09031-DLC Document
                       Document125-4 Filed04/24/20
                                98-1 Filed 08/28/20 Page
                                                    Page28
                                                         29of
                                                           of38
                                                              39
       Case
       Case1:18-cv-09031-DLC
            1:18-cv-09031-DLC Document
                              Document125-4 Filed04/24/20
                                       98-1 Filed 08/28/20 Page
                                                           Page29
                                                                30of
                                                                  of38
                                                                     39

 EXECUTION COPY


                 IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement
 and/or have caused this Agreement to be executed by their duly authorized representatives on the
 dates set forth below.

                                             CLASS REPRESENTATIVES


Dated: April 24, 2020                        _______________________________________
                                             Kathryn Hyland


Dated: April 24, 2020                        _______________________________________
                                             Melissa Garcia


Dated: April 24, 2020                        _______________________________________
                                             Elizabeth Taylor


Dated: April 24, 2020                        _______________________________________
                                             Michelle Means


Dated: April 24, 2020                        _______________________________________
                                             Elizabeth Kaplan


Dated: April 24, 2020                        _______________________________________
                                             Jennifer Guth


Dated: April 24, 2020                        _______________________________________
                                             Rebecca Spitler-Lawson


Dated: April 24, 2020                        _______________________________________
                                             Jessica Saint-Paul


Dated: April 24, 2020                        _______________________________________
                                             Anthony Church


Dated: April 24, 2020                        _______________________________________
                                             Megan Nocerino



                                               26
Case
Case1:18-cv-09031-DLC
     1:18-cv-09031-DLC Document
                       Document125-4 Filed04/24/20
                                98-1 Filed 08/28/20 Page
                                                    Page30
                                                         31of
                                                           of38
                                                              39
        Case
        Case1:18-cv-09031-DLC
             1:18-cv-09031-DLC Document
                               Document125-4 Filed04/24/20
                                        98-1 Filed 08/28/20 Page
                                                            Page31
                                                                 32of
                                                                   of38
                                                                      39

 EXECUTION COPY


                IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement
  and/or have caused this Agreement to be executed by their duly authorized representatives on the
 dates set forth below.

                                              CLASS REPRESENTATIVES


Dated: 4pr1124,2020
                                              Kathryn Hyland


Dated: 4pn124,2020
                                             Melissa Garcia


Dated: April24,2020
                                             Elizabeth Taylor


Dated: 4pi124,2020
                                             Michelle Means


Dated: Aprll24,2020
                                             Elizabeth Kaplan


Dated: April24,2020




Dated: 4pri124,2020
                                             Rebecca Spitler-Lawson



Dated: 4Wi124,2020
                                             Jessica Saint-Paul



Dated: Api124,2020
                                             Anthonv Church


Dated: 4pi124,2020
                                             Megan Nocerino



                                               26
       Case
       Case1:18-cv-09031-DLC
            1:18-cv-09031-DLC Document
                              Document125-4 Filed04/24/20
                                       98-1 Filed 08/28/20 Page
                                                           Page32
                                                                33of
                                                                  of38
                                                                     39

 EXECUTION COPY


                 IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement
 and/or have caused this Agreement to be executed by their duly authorized representatives on the
 dates set forth below.

                                             CLASS REPRESENTATIVES


Dated: April 24, 2020                        _______________________________________
                                             Kathryn Hyland


Dated: April 24, 2020                        _______________________________________
                                             Melissa Garcia


Dated: April 24, 2020                        _______________________________________
                                             Elizabeth Taylor


Dated: April 24, 2020                        _______________________________________
                                             Michelle Means


Dated: April 24, 2020                        _______________________________________
                                             Elizabeth Kaplan


Dated: April 24, 2020                        _______________________________________
                                             Jennifer Guth


Dated: April 24, 2020                        _______________________________________
                                             Rebecca Spitler-Lawson


Dated: April 24, 2020                        _______________________________________
                                             Jessica Saint-Paul


Dated: April 24, 2020                        _______________________________________
                                             Anthony Church


Dated: April 24, 2020                        _______________________________________
                                             Megan Nocerino



                                               26
       Case
       Case1:18-cv-09031-DLC
            1:18-cv-09031-DLC Document
                              Document125-4 Filed04/24/20
                                       98-1 Filed 08/28/20 Page
                                                           Page33
                                                                34of
                                                                  of38
                                                                     39

 EXECUTION COPY


                 IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement
 and/or have caused this Agreement to be executed by their duly authorized representatives on the
 dates set forth below.

                                             CLASS REPRESENTATIVES


Dated: April 24, 2020                        _______________________________________
                                             Kathryn Hyland


Dated: April 24, 2020                        _______________________________________
                                             Melissa Garcia


Dated: April 24, 2020                        _______________________________________
                                             Elizabeth Taylor


Dated: April 24, 2020                        _______________________________________
                                             Michelle Means


Dated: April 24, 2020                        _______________________________________
                                             Elizabeth Kaplan


Dated: April 24, 2020                        _______________________________________
                                             Jennifer Guth


Dated: April 24, 2020                        _______________________________________
                                             Rebecca Spitler-Lawson


Dated: April 24, 2020                        _______________________________________
                                             Jessica Saint-Paul


Dated: April 24, 2020                        _______________________________________
                                             Anthony Church


Dated: April 24, 2020                        _______________________________________
                                             Megan Nocerino



                                               26
       Case
       Case1:18-cv-09031-DLC
            1:18-cv-09031-DLC Document
                              Document125-4 Filed04/24/20
                                       98-1 Filed 08/28/20 Page
                                                           Page34
                                                                35of
                                                                  of38
                                                                     39

 EXECUTION COPY


                 IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement
 and/or have caused this Agreement to be executed by their duly authorized representatives on the
 dates set forth below.

                                             CLASS REPRESENTATIVES


Dated: April 24, 2020                        _______________________________________
                                             Kathryn Hyland


Dated: April 24, 2020                        _______________________________________
                                             Melissa Garcia


Dated: April 24, 2020                        _______________________________________
                                             Elizabeth Taylor


Dated: April 24, 2020                        _______________________________________
                                             Michelle Means


Dated: April 24, 2020                        _______________________________________
                                             Elizabeth Kaplan


Dated: April 24, 2020                        _______________________________________
                                             Jennifer Guth


Dated: April 24, 2020                        _______________________________________
                                             Rebecca Spitler-Lawson


Dated: April 24, 2020                        _______________________________________
                                             Jessica Saint-Paul


Dated: April 24, 2020                        _______________________________________
                                             Anthony Church


Dated: April 24, 2020                        _______________________________________
                                             Megan Nocerino



                                               26
Case
Case1:18-cv-09031-DLC
     1:18-cv-09031-DLC Document
                       Document125-4 Filed04/24/20
                                98-1 Filed 08/28/20 Page
                                                    Page35
                                                         36of
                                                           of38
                                                              39
       Case
       Case1:18-cv-09031-DLC
            1:18-cv-09031-DLC Document
                              Document125-4 Filed04/24/20
                                       98-1 Filed 08/28/20 Page
                                                           Page36
                                                                37of
                                                                  of38
                                                                     39

 EXECUTION COPY


                                    CLASS COUNSEL

Dated: April 24, 2020               By: _______________________________________
                                    Faith Gay
                                    SELENDY & GAY PLLC

                                    Attorneys for Plaintiffs

Dated: April 24, 2020               By: _______________________________________
                                    Mark Richard
                                    PHILLIPS, RICHARD & RIND, P.A.

                                    Attorneys for Plaintiffs


                                    NAVIENT SOLUTIONS, LLC AND NAVIENT
                                    CORPORATION

Dated: April 24, 2020               By: _______________________________________
                                    Ashley M. Simonsen
                                    COVINGTON & BURLING LLP

                                    Attorneys for Defendants Navient Solutions, LLC and
                                           Navient Corporation




                                      27
       Case
       Case1:18-cv-09031-DLC
            1:18-cv-09031-DLC Document
                              Document125-4 Filed04/24/20
                                       98-1 Filed 08/28/20 Page
                                                           Page37
                                                                38of
                                                                  of38
                                                                     39

EXECUTION COPY


                                   CLASS COUNSEL

Dated: April 24, 2020
                                   Faith Gay
                                   SELENDY & GAY PLLC

                                   Attorneys for p laintiffs

Dated: April 24, 2020
                                   Mark Richard
                                   PHELLIPS, RICIIARD & RIND, P.A.

                                   Altormeys for P laintiffs



                                   NAVIENT SOLUTI0NS, LLC AND NAVIENT


Dated: April 24, 2020




                                   attorneys for Defendants Navient Solutions, LLC and
                                          Navient Corporation




                                     27
      Case
      Case1:18-cv-09031-DLC
           1:18-cv-09031-DLC Document
                             Document125-4 Filed04/24/20
                                      98-1 Filed 08/28/20 Page
                                                          Page38
                                                               39of
                                                                 of38
                                                                    39

EXECUTION COPY


                                        Exhibits

Exhibit A: Proposed Preliminary Approval Order

Exhibit B: Short-Form Notice

Exhibit C: Long-Form Notice

Exhibit D: Certification

Exhibit E: Term Sheet for Cy Pres Recipient and PSLF Project Proposal




                                            28
